NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10342

                Plaintiff-Appellee,             D.C. No. 2:20-cr-50072-DJH-1

 v.
                                                MEMORANDUM*
ANTHONY E. TAYLOR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted October 8, 2021**
                             San Francisco, California

Before: HAWKINS and FRIEDLAND, Circuit Judges, and MCSHANE,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
              The Honorable Michael J. McShane, United States District Judge for
the District of Oregon, sitting by designation.
      Anthony Taylor raises two challenges to the sentence administered after the

district court revoked his supervised release. We have jurisdiction under 28 U.S.C.

§ 1291. We affirm.

      Taylor’s first assignment of error is that the district court relied on an incorrect

career-offender designation from his original sentencing. But “[a]n appeal

challenging a probation revocation proceeding is not the proper avenue through

which to attack the validity of the original sentence.” United States v. Castro-

Verdugo, 750 F.3d 1065, 1068–69 (9th Cir. 2014) (quoting United States v. Gerace,

997 F.2d 1293, 1295 (9th Cir. 1993)). Because the district court could not reconsider

Taylor’s career-offender designation at the revocation proceeding, the district court

did not err. U.S.S.G. § 7B1.4; see id. App. Note 1.

      Taylor’s second assignment of error is that the district court improperly

delegated its judicial authority to a nonjudicial actor when ordering a supervised

release condition about mental health treatment. We review for plain error because

Taylor failed to object to this condition before the district court. United States v.

Watson, 582 F.3d 974, 981 (9th Cir. 2009). The challenged condition states:

      You must participate in a mental health assessment and participate in
      mental health treatment as determined to be necessary by a medical or
      mental health professional and follow any treatment direction by the
      treatment provider.

      We have held that if a district court “answer[s] the question of whether [a

defendant] would undergo treatment,” then there is no improper “delegation of

                                           2
Article III judicial power.” United States v. Stephens, 424 F.3d 876, 882 (9th Cir.

2005). Here, because the district court determined that Taylor “must participate in a

mental health assessment and participate in mental health treatment,” the district

court did not improperly delegate its judicial authority. See id.

      AFFIRMED.




                                           3